United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-4130
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Emeterio Rojas Silva,                    * Southern District of Iowa.
                                         *
             Appellant.                  *    [UNPUBLISHED]
                                         *
                                    ___________

                              Submitted: December 7, 2005
                                 Filed: December 20, 2005
                                  ___________

Before MELLOY, HANSEN, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Emeterio Rojas Silva filed a 28 U.S.C. § 2255 motion seeking relief, based on
the Supreme Court’s holding in Blakely v. Washington, 542 U.S. 296 (2004), from
his 120-month statutory-minimum sentence imposed on his drug convictions in 2002.
The district court1 denied relief, but granted a certificate of appealability on whether
the rule announced in Blakely, or now United States v. Booker, 125 S. Ct. 738 (2005),
applies retroactively to cases on collateral review. We have since decided that it does

      1
       The Honorable Harold D. Vietor, United States District Judge for the Southern
District of Iowa.
not. See Never Misses A Shot v. United States, 413 F.3d 781, 783-84 (8th Cir. 2005)
(per curiam). Accordingly, we affirm the judgment of the district court. See 8th Cir.
R. 47B. Counsel’s motion to withdraw is granted.
                      ______________________________




                                         -2-